Steve_ ·~o ..-nf>~
                                                                                        c:·e. t1 2 I 4- 766-J!-f'(}
                                                                                        5ct-eve.. >~orttf5D'1
                                                                                                            €yf1 4               dO to   (   c)IV/

L ~ S0.    fthct z__
                                                                                                               .   ..,
{ le r 4 of --r~ e_ c~Ltr 1
                                                                                                               ·.::;:,



                                                                                                      ~
                                                                                                              '0::>         ~
                                                                                                                            ......
                                                                                                                            -'-


 f; f1't, LoiAV't of .A ppec./5
                                                                                                                            ~~
                                                                                                               ".:•~

                                                                                                      s:      .:<:::
                                                                                                      J>:     w
                                                                                                      f:J -                 --'I

                                                                                                                            ~
                                                                                                              :.i           ~!?!
                                                                                                      (")

                                                                                                      gj      "':-:'
                                                                                                      /':
                                                                                                              - ~
                                                                                                              0




  Ple..c.se... pr.?v\'J(l_ ~e_ vvl'~                                  C.Cc.esJ       To             rt~e_                 bt/e/)
  cmcl__       o1'h e r       C4 5L              f, /, "~j 5 ;.., ~
                0)-!1> Oo7b 3-CV                                 (i~e. Fz..,          C:xpo v.               NFL)

                                                 )     (ourts

    h ve__
      q         r~ [c.)~ 11 LLe.d          C1_        f (' e_ >u~ e..d             II" I)   I, f-     0   r j??"t b /,'c_
     4    cc..e 5 )    1'D      (_ 1 v
                                   1
                                         t -,        (_ 0 lA   r f-    r e_ c & ('d..> e            'I~,')         t'    lj t,   1"


          hqs -frctcf,+,o,-.o((~                     bee., reco'fr"'·L-LJ. ,',.,                             -r-41?_

          r~ P~        cour+           o-F       At pe_tt f>.
                                                                             L4~        f11q~e_
                          CuSe. J               no       ;>0r+y              '1

                          TV      5~ 0 ( 1'ie~e r-e.(o r) 5 > 4vt0 no
                             J1fA5 orcJereJ 4e~ se_q(ed,

                                                                                  \1ctn t{ yo<-1 1
                                                                                   5-te-JC!._ ~o~ (Jf00.
                                                                                   Ci-t~z.e""
                                                                                   {),"· uJ ~te s o-f Alh ~r 'c £\